department of the treasury dollar_figure internal_revenue_service washington d c aug tax_exempt_and_government_entities_division uniform issue list tep rao t4 legend taxpayer a plan b company c account d financial_institution e dear state f amount this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan b taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to an error by company c which led to amount being deposited into a non-ira account taxpayer a further represents that amount has not been used for any purpose taxpayer a was employed as a school teacher in state f and participated in plan b an annuity plan maintained pursuant to sec_403 of the code in taxpayer a retired coinciding with her retirement taxpayer a met with a representative of company c to discuss financial and retirement planning with the assistance of company c taxpayer a opened account d with financial_institution e taxpayer a intended that account d be an individual_retirement_account ira and communicated her desire to company c on date taxpayer a received a distribution check from plan b totaling amount while company c prepared to establish an ira for taxpayer a due to a clerical_error financial_institution e opened account d a non-ira account included with the ruling_request is company c internal documentation that amount was to be deposited into an ira in addition a letter from company c acknowledging its error was submitted with the ruling_request the error was discovered in when taxpayer a received a deficiency_notice from the intemal revenue service based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_403 of the code generally provides that the rules of sec_402 apply to distributions from plans maintained pursuant to sec_403 sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to an error by company c therefore pursuant to sec_402 the service hereby waives the day rollover requirement with respect to the distribution of amount from plan b provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
